Citation Nr: 0825991	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  00-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an increased initial rating for service-
connected xiphoid process fracture, evaluated as 
noncompensable (0 percent disabling) prior to April 5, 2007, 
and as 10 percent disabling thereafter.  

4.  Entitlement to an initial compensable rating for service-
connected Guillain-Barre syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1983 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for "bronchitis 
with chronic coughing," and headaches, and which denied 
claims for compensable ratings for service-connected xiphoid 
process fracture, and Guillain-Barre syndrome.  In May 2007, 
the RO increased the veteran's rating for his xiphoid process 
fracture to 10 percent, with an effective date of April 5, 
2007.  Since this increase did not constitute a full grant of 
the benefit sought, the increased initial rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In September 2007, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

In a statement, received in September 2007, the veteran 
stated that he desired to withdraw his appeals concerning 
service connection for a left knee disability, and increased 
ratings for his service-connected right fifth metacarpal 
fracture, and hemorrhoids.  See 38 C.F.R. § 20.204(b) (2007).  


FINDINGS OF FACT

1.  A respiratory disability was not caused or aggravated by 
service, or by a service-connected disability.  

2.  Headaches were not caused or aggravated by service, or by 
a service-connected disability.  

3.  The veteran's service-connected xiphoid process fracture 
is not shown to be productive of removal of a rib or 
resection of two or more ribs without regeneration.

4.  The veteran's service-connected Guillain-Barre syndrome 
is productive of complaints of pain, but not mild incomplete 
paralysis of a radicular nerve group.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

3.  Prior to April 5, 2007, the schedular criteria for an 
initial compensable rating for the veteran's service-
connected xiphoid process fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Codes 5010-5297 (2007).  

4.  As of April 5, 2007, the schedular criteria for rating in 
excess of 10 percent for the veteran's service-connected 
xiphoid process fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Codes 5010-5297 (2007).  

5.  The schedular criteria for a compensable rating for the 
veteran's service-connected Guillain-Barre syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8599-8513 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in September 2007, subsequent 
to the most recent Supplemental Statement of the Case, issued 
in May 2007, the veteran submitted additional evidence to the 
Board together with a waiver of RO review of this evidence.  
Accordingly, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2007).  

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for a respiratory disability, and headaches.  He primarily 
argues that service connection is warranted because he has a 
respiratory disability (manifested by a chronic cough), and 
headaches, that were caused or aggravated by his service-
connected Guillain-Barre syndrome.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that: 

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).  

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for xiphoid process 
fracture, a fracture of the right fifth metacarpal, left 
baslar pulmonary scarring, hemorrhoids, and Guillain-Barre 
syndrome.  To the extent that service connection has been 
granted for left baslar pulmonary scarring,  the claim for a 
respiratory disability is construed not to include this 
disability.  See 38 C.F.R. § 4.14 (2007).  

A.  Respiratory Disability

The veteran's service medical records show that he was 
treated for several episodes of upper respiratory infections 
(URI's) between 1983 and 1987.  Beginning in 1991, he 
received multiple treatments for complaints of a cough, with 
assessments that included URI, viral syndrome, bronchitis, 
and rule out early pneumonia.  There are also several 
assessments noting a chronic cough of unclear etiology.  An 
October 1992 report notes that he received an extensive work-
up, but that he was never diagnosed.  An October 1994 report 
noted that his symptoms appeared to be allergy-related.  The 
service medical records contain multiple chest X-ray reports 
dated between 1991 and 1994, which note complaints of a 
persistent cough, chronic scarring of the left lower lung (in 
May 1993), and a one-centimeter nodule in the lower anterior 
mediastinum (in May 1994).  A June 1994 report notes 
treatment for a persistent cough which remained undiagnosed.  
The report indicates that pulmonary function tests showed a 
decrease in functioning.  The report does not contain a 
diagnosis.  The veteran's separation examination report, 
dated in February 1997, shows that his lungs and chest were 
clinically evaluated as normal, and that a chest X-ray noted 
no active disease, although there was evidence of a post-
inflammatory scar at the left base.  In an accompanying 
"report of medical history," the veteran indicated that he 
had a chronic cough that was probably due to exposure to mold 
and mildew in his quarters, which had been flooded.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1997 and 2007.  A report 
from the Federal Bureau of Prisons (FBP), dated in August 
1999, shows that the veteran reported an eight-year history 
of chronic cough.  An FBP examination report, and two 
associated "reports of medical history" (Standard Forms 88 
and 93), dated in August 1999, are both very similar to the 
forms used in the veteran's service medical records.  These 
reports show that the veteran's lungs and chest were 
clinically evaluated as normal.  The reports of medical 
history show that the veteran reported a history of chronic 
cough.  An October 1999 FBP report shows complaints of 
chronic cough, and contains an assessment of "no airway 
obstruction."  A January 2000 FBP report shows complaints of 
chronic cough, as well as diarrhea, and contains an 
assessment noting "seasonal" [illegible].  A March 2000 FBP 
report notes possible "mild sporadic reversible airway 
disease."  

The VA reports include an August 2004 report which indicates 
that a chest X-ray revealed unremarkable lungs.  A VA nerve 
examination report, dated in May 2006, contains a diagnosis 
of Guillain-Barre syndrome without specific deficits related 
to that disease.  A VA bone examination report, dated in 
April 2007, notes that a chest X-ray showed pleural scarring 
on the left, but was essentially negative.  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

VA does not generally grant service connection for symptoms 
unaccompanied by a disease process or pathology.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that he received multiple 
treatments for complaints of a chronic cough.  However, many 
of these reports indicate that he was determined to have an 
upper respiratory infection.  Other reports note a chronic 
cough of undetermined etiology.  The veteran's February 1997 
separation examination report shows that his lungs and chest 
were clinically evaluated as normal, and notes that a chest 
X-ray was normal, other than a post-inflammatory scar at the 
left base.  The post-service medical evidence contains 
scattered complaints of a cough, with essentially normal 
chest X-rays, and it does not show that the veteran has been 
diagnosed with a respiratory disability.  In this regard, the 
notation of possible "mild sporadic reversible airway 
disease" in the March 2000 FBP report is equivocal in its 
terms, and it was never corroborated in subsequent (and thus 
more recent and probative) reports.  See e.g., VA examination 
reports, dated in May 2006 and April 2007.  In summary, there 
is no competent evidence to show that the veteran's inservice 
coughing is associated with an inservice trauma that has 
resulted in respiratory disability, or a current respiratory 
disease process.  Gilpin.  To the extent that he asserts that 
service connection is warranted for chronic coughing, he is 
not shown to have a disability for which VA compensation may 
be awarded.  In addition, there is no competent evidence to 
show that he currently has a respiratory disability that is 
related to his service, or a service-connected disability.  
The Board therefore finds that the service and post-service 
medical records provide evidence against this claim, 
outweighing the veteran's lay statements.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim on any basis, to include under 38 C.F.R. § 3.310 
and Allen, and that the claim must be denied.  

B.  Headaches

The veteran's service medical records show that he was 
treated for occasional complaints of headaches.  An August 
1996 report shows that he was assessed with a URI symptoms, 
and a November 1996 report contains an assessment of 
headaches.  The veteran's separation examination report, 
dated in February 1997, shows that his neurological system 
was clinically evaluated as normal.  In an accompanying 
"report of medical history," the veteran indicated that he 
had a history of frequent headaches since the onset of his 
Guillain-Barre syndrome in 1986.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1997 and 2007, which show 
that the veteran occasionally complained of headaches.  This 
evidence also shows that the veteran's medical history is 
remarkable for hypertension.  An August 1999 FBP examination 
report shows that his neurological system was clinically 
evaluated as normal.  Two associated "reports of medical 
history," both dated in August 1999, show that the veteran 
indicated "yes" to having a history of "frequent or severe 
headaches" in one report, and "no" to such a history in 
the other report.  VA progress notes, dated between 2003 and 
2006, show that neurological examinations were repeatedly 
shown to be unremarkable, with the exception of mild left 
foot drop in May 2003.  A VA nerve examination report, dated 
in May 2006, contains a diagnosis of Guillain-Barre syndrome 
"without specific deficits related to that disease at the 
present time."  A VA neurological examination report, dated 
in May 2006, shows that the examiner stated that neurological 
testing did not show any deficits, to include a lack of 
weakness, reflex asymmetry.  The examiner concluded, in 
relevant part, "On a more probable than not basis, it cannot 
be stated that this veteran suffers any disability associated 
with his Guillain-Barre disease, other than persistent 
pain."  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that he received treatment for 
occasional complaints of headaches, with an assessment of URI 
symptoms, and another assessment of headaches.  The veteran's 
February 1997 separation examination report shows that his 
neurological system was clinically evaluated as normal, and 
it does not contain a diagnosis of headaches.  The post-
service medical evidence shows that the veteran occasionally 
complained of headaches, that he gave conflicting answers as 
to whether or not he had "frequent or severe headaches" in 
August 1999, and that neurological examinations were 
repeatedly shown to be unremarkable (with one exception that 
is not relevant).  The May 2006 VA nerve examination report 
states that the veteran's Guillain-Barre syndrome was 
characterized as "without specific deficits related to that 
disease at the present time."  The May 2006 VA neurological 
examination report shows that the examiner stated that 
neurological testing did not show any deficits.  In summary, 
there is no competent evidence to show that the veteran 
currently has a headache disability.  Gilpin.  In addition, 
there is no competent evidence to show that he currently has 
headaches that are related to his service, or a service-
connected disability.  The Board therefore finds that the 
service and post-service medical records provide evidence 
against this claim, outweighing the veteran's lay statements.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on any basis, to include under 
38 C.F.R. § 3.310 and Allen, and that the claim must be 
denied.  

C.  Conclusion

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issues on appeal are based on the 
contention that a respiratory disability, and headaches, are 
related to service and/or a service-connected condition, and 
these are not contentions capable of lay diagnosis.  See 
Espiritu; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, when the veteran's service medical records are 
considered (which show treatment for complaints of coughing 
and headache, but which do not show a relevant diagnosis) in 
conjunction with the post-service medical record (which do 
not contain a respiratory diagnosis, to include a diagnosis 
associated with coughing, or a diagnosis of headaches, and 
which does not contain competent evidence of a nexus between 
either of the claimed conditions and the veteran's service, 
or a service-connected disability), the Board finds that the 
medical evidence outweighs the veteran's contentions that he 
has a respiratory disability, and headaches, that are related 
to his service, or to a service-connected condition.   

In reaching these decisions, the Board has also considered a 
number of articles that have been submitted by the appellant, 
which indicate that Guillain-Barre syndrome may be associated 
with a wide variety of symptoms, to include damage to the 
nerves affecting respiration, as well as lung congestion, and 
an inability to breathe.  However, this literature is so 
general in nature, and nonspecific to the appellant's case, 
that the Board affords it little probative weight.  In 
particular, the medical evidence shows that the veteran does 
not have either of the claimed conditions.  These articles 
therefore do not provide a sufficient basis to find that 
there is a causal relationship between the veteran's service, 
or a service-connected condition, and the claimed disorders.  
See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board has also considered a lay statement, in the form of 
an electronic mail printout, from an unnamed person, dated in 
August 2007.  This statement shows that the author thought 
that the veteran's noncompensable rating was "not 
acceptable," and that the author, who also suffered from 
Guillain-Barre syndrome, had symptoms that included foot pain 
and tingling.  However, this lay statement does not assert 
that either of the veteran's claimed conditions are related 
to his Guillain-Barre syndrome, and the Board has determined 
that the veteran does not, in fact, have either of the 
claimed conditions.  This lay statement is therefore 
insufficiently probative of the claims to change the outcomes 
of the Board's decisions.  


II.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

A.  Xiphoid Process Fracture

The veteran asserts that he is entitled to an increased 
initial rating for his service-connected Guillain-Barre 
syndrome.  In a statement submitted with his substantive 
appeal, received in August 2000, he asserted that he has 
pain, is unable to lift heavy items, limited twisting and 
turning due to pain, tenderness on palpation, and occasional 
difficulty taking a regular breath.  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1 (2007), the veteran's service medical records include 
reports dated between July and October of 1983, which show 
that he was determined to have a healed Busby fracture.  The 
veteran's separation examination report, dated in February 
1997, shows that his chest was clinically evaluated as 
normal.  An associated report notes a history of a broken 
xiphoid process.  

In October 1997, the RO granted service connection for a 
xiphoid process fracture, evaluated as 10 percent disabling.  
The veteran appealed the issue of entitlement to an initial 
compensable evaluation.  In May 2007, the RO increased his 
evaluation to 10 percent, with an effective date of April 5, 
2007.  Given the foregoing, the issue is whether the veteran 
is entitled to a compensable evaluation prior to April 5, 
2007, and an evaluation in excess of 10 percent thereafter.  

The RO has evaluated the veteran's xiphoid process fracture 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) "5010-5297."  
See 38 C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may be 
read to indicate that traumatic arthritis is the service-
connected disorder, and it is rated as if the residual 
condition is removal of the ribs under DC 5297.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
traumatic arthritis is rated as for degenerative arthritis 
under Diagnostic Code 5003. 

Under 38 C.F.R. § 4.71a, DC 5297, a 10 percent disability 
rating is warranted for removal of one rib or resection of 
two or more ribs without regeneration.  A 20 percent 
disability rating requires the removal of two ribs.  

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.

The Board finds that the claim must be denied.  The post-
service medical evidence consists of VA and non-VA reports, 
dated between 1997 and 2007.  None of this evidence, dated 
prior to April 5, 2007, or thereafter, shows that the veteran 
has had a rib removed, or a rib resected.  In this regard, a 
VA bones examination report, dated in April 2007, shows that 
the veteran complained of residual tenderness to the xiphoid 
process once or twice a week.  An X-ray was noted to show 
degenerative irregularity at the xiphisternal juncture 
consistent with old trauma, and no displacement of the 
xiphoid process.  The examiner stated that the xiphoid 
process protruded slightly anteriorly, but that "this is 
commonly seen as a normal variant."  The diagnosis was 
fracture of the xiphoid process with residuals.  The examiner 
stated that no additional limitations were noted with 
multiple repetitions of movements of his arms or chest that 
were related to pain, fatigue, incoordination, weakness, or 
lack of endurance.  

In granting an increased rating to 10 percent, the RO cited 
to the veteran's complaints of tenderness, and X-ray findings 
of degenerative changes at the xiphisternal juncture.  The 
exact legal basis of the RO's grant is unstated, but it 
appears that the RO increased the veteran's rating based on 
case law and/or diagnostic codes which, unlike DC 5297, are 
based on limitation of motion.  See e.g., Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), (holding that, read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray study, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no compensable limitation of motion).  In any event, 
the criteria for a compensable rating under DC 5297 are not 
shown to have been met at any time, and there is no basis for 
a compensable rating prior to April 5, 2007, or a rating in 
excess of 10 percent thereafter, and the claim must be 
denied.  

B.  Guillain-Barre Syndrome

The veteran asserts that he is entitled to an initial 
compensable rating for service-connected Guillain-Barre 
syndrome.  In a statement submitted with his substantive 
appeal, received in August 2000, he asserted that he has 
residual paresthesia and weakness in his lower extremities, 
and that he is "unable to walk great distances for long 
periods of time."  

In October 1997, the RO granted service connection for 
Guillain-Barre syndrome, evaluated as noncompensable, with an 
effective date for service connection of March 25, 1997.  The 
veteran has appealed the issue of entitlement to an initial 
compensable evaluation.  

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that in 
1986, he was determined to have Guillain-Barre syndrome.  A 
Medical Board Report, dated in 1986, shows that he was placed 
on eight months of limited duty, and the report notes such 
symptoms as difficulty with ambulation, and weakness and 
impaired motor function in the upper extremities.  
Subsequently dated service medical records do not 
specifically show any additional relevant treatment for 
Guillain-Barre syndrome.  Three interim examination reports 
all show that the veteran's neurological system was 
clinically evaluated as normal.  Associated reports of 
medical history show that the veteran reported that he was in 
good health, and note paresthesia of the toes (in March 
1989), and a mild tremor and mild right-sided residual 
weakness (October 1994) .  The veteran's separation 
examination report, dated in February 1997, shows that his 
neurological system was clinically evaluated as normal.  A 
report associated with a February 1997 "report of medical 
history" shows that 17 different symptoms were listed, to 
include a number of joint symptoms; there is nothing in this 
report that specifically associates the claimed joint 
symptoms (or any other claimed symptoms) with Guillain-Barre 
syndrome.  This report also shows that the veteran asserted 
that he had "residual numbness and weakness" in his feet, 
and a constant burning sensation in his left foot.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1997 and 2007, which show 
that, overall, on a number of occasions the veteran was noted 
to have a history of Guillain-Barre syndrome.  A FBP report, 
dated in August 1999, is somewhat difficult to read, but 
notes residual numbness of the feet, and possibly appears to 
note left lower extremity foot drag.  A FBP examination 
report, dated in August 1999, shows that the veteran's 
neurological system, upper extremities, lower extremities, 
and feet, were all clinically evaluated as normal.  Two 
associated "reports of medical history," both dated in 
August 1999, show that the veteran reported a history of 
swollen or painful joints, and that he denied a history of 
foot trouble.  VA progress notes, dated between 2003 and 
2006, show that neurological examinations were repeatedly 
shown to be unremarkable, with the exception of mild left 
foot drop in May 2003.  A June 2003 report notes 5/5 motor 
strength, bilaterally.  

A VA peripheral nerve examination report, dated in May 2006, 
contains a diagnosis of Guillain-Barre syndrome "without 
specific deficits related to that disease at the present 
time."  

A VA neurological examination report, dated in May 2006, 
shows that the examiner concluded, "On a more probable than 
not basis, it cannot be stated that this veteran suffers any 
disability associated with his Guillain-Barre disease, other 
than persistent pain."     

The RO has evaluated the veteran's Guillain-Barre syndrome 
under 38 C.F.R. § 4.124a, Diagnostic Codes (DC) 8599-8513.  
See 38 C.F.R. § 4.27.  This hyphenated diagnostic code may be 
read to indicate that a disease of the nervous system is the 
service-connected disorder, and it is rated as if the 
residual condition is paralysis of all radicular groups under 
DC 8513.   

The criteria for evaluating the severity or impairment of all 
radicular groups is set forth under Diagnostic Codes 8513, 
8613, and 8713.  Under DC 8513, a 20 percent rating is the 
least compensable evaluation provided for; it is warranted 
for mild incomplete paralysis of all radicular groups.  
Diagnostic Codes 8613 and 8713 address the criteria for 
evaluating neuritis and neuralgia of all radicular groups, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DC's 8513, 8613, 8713 (2007).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2007).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).  

After a review of the evidence, the Board finds that the 
veteran's condition does not manifest severe incomplete 
paralysis such that a higher evaluation is warranted for the 
right hand under DC 8513.  The medical evidence is 
insufficient to show that the veteran's disability is 
productive of mild incomplete paralysis of all radicular 
groups.  Overall, the medical evidence does not contain 
objective evidence of active Guillain-Barre syndrome 
manifested by such findings as muscle atrophy, weakness, or 
sensory impairment.  There is a 2003 notation of mild left 
foot drop, however, this finding was never corroborated or 
repeated.  The May 2006 VA peripheral nerve examination 
report states that the veteran does not have specific 
deficits related to his Guillain-Barre disease.  The May 2006 
VA neurological examination report shows that the examiner 
stated that the veteran does not suffer any disability 
associated with his Guillain-Barre disease, other than the 
veteran's complaints of persistent pain.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's Guillain-Barre syndrome is 
manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 20 percent under DC 8513, 
and that the preponderance of the evidence is against an 
initial compensable evaluation.  

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition is manifested by 
mild incomplete neuritis, or neuralgia, such that an initial 
compensable evaluation is warranted under DC's 8615 or 8715.  
Specifically, given the aforementioned medical evidence, to 
include the findings (or lack thereof) as to muscle atrophy, 
weakness and sensory impairment, the Board finds that it is 
not shown that the veteran's Guillain-Barre syndrome is 
manifested by mild incomplete neuritis, or neuralgia of the 
radicular groups, as contemplated by these diagnostic codes.  
Accordingly, the criteria for an initial compensable 
evaluation have not been met under DC's 8613 or DC 8713.  

In reaching this decision, the Board has considered whether 
an initial compensable evaluation is warranted under any 
other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the aforementioned medical 
evidence does not show that the veteran's due to Guillain-
Barre syndrome has resulted in the impairment of any specific 
nerve, as contemplated at 38 C.F.R. § 4.124a, DC's 8205-8230 
(or the associated diagnostic codes for neuritis or 
neuralgia), and the criteria for an initial compensable 
rating are therefore not shown to have been met under these 
diagnostic codes.  

As a final matter, in reaching these decisions, the Board has 
also considered a number of articles that have been submitted 
by the appellant, which indicate that Guillain-Barre syndrome 
may be associated with a wide variety of symptoms, to include 
muscle symptoms, poor endurance, fatigability, and pain in 
the extremities.  However, the medical evidence specific to 
the veteran's condition is afforded far more probative value.  
This evidence is therefore insufficient to warrant an 
increased initial rating for either of the disabilities in 
issue.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation.  


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in June 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  

The June 2005 letter was sent to the veteran after the RO's 
October 1997 decision that is the basis for this appeal.  
However, the RO's October 1997 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The June 2005 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the June 2005 letter was sent, the case 
was readjudicated and in May 2006, and May 2007, a 
Supplemental Statement of the Case was provided to the 
appellant.  In September 2007, he was afforded a hearing.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in May 2006 Supplemental Statement of the Case, and in 
any event, as the claims have been denied, any questions as 
to the disability rating or the appropriate effective date to 
be assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has been afforded examinations covering his 
bones, his neurological system, and his nervous system.  This 
evidence indicates that the veteran's Guillain-Barre syndrome 
is without residuals.  Nevertheless, to the extent that it 
may be argued that the veteran has not been afforded an 
examination specifically for his claims for headaches, and a 
respiratory disability, and formal etiological opinions have 
not been obtained, under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, as previously discussed, the veteran was not 
diagnosed with headaches, or a respiratory disorder, during 
service, and the post-service medical evidence indicates that 
he does not have a headache disability, or a respiratory 
disability.  There is no competent post-service medical 
evidence to show that the veteran has a headache disability, 
or a respiratory disability, that is related to his service, 
or to a service-connected disability.  Given the foregoing, 
the Board finds that the standards of McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a respiratory disability is denied.  

Service connection for headaches is denied.  

Prior to April 5, 2007, an initial compensable rating for 
service-connected xiphoid process fracture is denied.  

As of April 5, 2007, a rating in excess of 10 percent for 
service-connected xiphoid process fracture is denied.  



A compensable rating for service-connected Guillain-Barre 
syndrome is denied.  


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


